 

Exhibit 10.4

 

EXECUTIVE EMPLOYMENT AGREEMENT
(as amended and restated)

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is made as of July 20, 2020 by
and between VERTEX, INC., a Delaware corporation (“Company”), with offices at
2301 Renaissance Boulevard, King of Prussia, PA 19406, and Lisa A. Butler
(“Executive”).

 

Recital

 

WHEREAS, Executive is currently employed by the Company as Chief Accounting
Officer, pursuant to an Employment Agreement dated February 12, 2015, as amended
from time to time (the “Prior Agreement”);

 

WHEREAS, in the course of its business, the Company has invested and will
continue to invest substantial time, effort, money and other resources in the
creation, development, maintenance and protection of confidential and
proprietary business methods, Documents (as defined herein) and information, as
well as substantial and ongoing customer and industry relationships, all of
which gain for the Company a substantial advantage in the marketplace and
represent assets of great value to the Company and all of which will continue to
be disclosed to Executive in the course of Executive’s employment with the
Company;

 

WHEREAS, the Company and Executive recognize the Company's legitimate business
interest in protecting its confidential and proprietary business methods,
Documents and information, as well as its substantial and ongoing customer and
industry relationships; and

 

WHEREAS, Executive and the Company desire to enter into this Agreement to set
out the terms and conditions for the continued employment relationship of
Executive with the Company effective as of the date of consummation of the
initial public offering of the Company’s Class A common stock pursuant to an
effective registration statement filed under the Securities Act of 1933, as
amended, (the “Effective Date”).

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and, specifically, in consideration of the Company’s continued
employment of Executive and Executive’s resulting access to the Company’s
confidential and proprietary business methods, Documents and information as well
as to its substantial and ongoing customer and industry relationships, the
Company and Executive agree as follows:

 

1.              Employment and Duties. The Company shall continue to employ
Executive in the position of Chief Accounting Officer of the Company reporting
to the Chief Financial Officer of the Company, and Executive hereby accepts such
continued employment. Executive shall perform duties incident to this position,
as well as any other duties that may be assigned to Executive from time to time
by the Chief Financial Officer and/or the Chief Executive Officer of the Company
(the “CEO”) or his or her designee, that are not inconsistent with service as an
officer of the Company, including duties for any Company subsidiary or
affiliate. Executive shall abide by the Company’s Code of Ethics and Business
Conduct (“Code of Conduct”), policies, practices, procedures, and rules.

 

2.              Term; Termination.

 

(a)            Subject to the provisions of Section 14, Executive’s employment
under this Agreement shall remain in effect until terminated in accordance with
the provisions of this paragraph.

 



 

 

 

(b)            Executive’s employment may be terminated hereunder as follows:

 

(i)                Executive’s employment shall terminate automatically upon
Executive’s death and may be terminated at any time, in the Company’s sole
discretion, upon Executive’s “Disability.” For purposes of this Agreement,
“Disability” shall mean that because of physical or mental illness or incapacity
Executive is unable to substantially perform all of the essential functions of
Executive’s position on a full-time basis with or without reasonable
accommodation, for a period of 90 consecutive days or in excess of 180 days in
any one-year period. This provision does not limit Executive’s access to and use
of benefits made available to Executive by the Company pursuant to this
Agreement. Further, this provision is not intended to replace or supersede any
applicable laws.

 

(ii)               The Company may terminate Executive’s employment for “Cause,”
without advance notice and with no other continuing obligations of the Company
to Executive under this Agreement. For purposes of this Agreement, “Cause” shall
mean (A) Executive’s material breach of this Agreement (including but not
limited to Sections 6, 7, or 8 hereof); (B) Executive’s repeated failure to
perform Executive’s duties or obligations to the Company or any corporation or
other legal entity of which the Company has at least 51% equity ownership (a
“Subsidiary”); (C) Executive’s willful misconduct that is materially injurious
to the Company or any Subsidiary; (D) dishonesty, unethical, fraudulent or
similar misconduct on the part of Executive in connection with Executive’s
employment by, or performance of services for, the Company or any Subsidiary;
(E) Executive’s use of non-prescription controlled substances, misuse of
prescription drugs, or habitual intoxication during work hours; (F) Executive’s
conviction (which includes a guilty plea or plea of nolo contendere) of a felony
or any other crime involving fraud, dishonesty or moral turpitude; (G)
Executive’s material violation of any policy of the Company or of any Subsidiary
for which Executive performs services; or (H) Executive’s refusal to follow any
directions of the Board of Directors of the Company (the “Board”) or any other
person at the Company or any Subsidiary to whom Executive reports that are
reasonable, lawful and consistent with the Company’s Code of Conduct, policies,
practices, procedures, and rules. Notwithstanding the foregoing, the parties
agree that “Cause” does not include any act of Executive covered by (A), (B),
(G) or (H) of the foregoing sentence, that in the sole discretion of the CEO or
his or her designee, is capable of cure and is cured by Executive within thirty
(30) days after written notice thereof has been provided to Executive.

 

(iii)              The Company may terminate Executive’s employment without
Cause upon thirty (30) days’ written notice to Executive (or, at the Company's
option, the Company may provide Executive a maximum of thirty (30) days’ pay in
lieu of such notice). In the event of (x) any termination by the Company without
Cause pursuant to this subparagraph 2(b)(iii), or (y) any termination by
Executive for Good Reason (as defined below) pursuant to subparagraph 2(b)(vi),
provided, in any case, Executive first signs a general separation agreement and
release of claims against the Company, its Subsidiaries and affiliates, in form
to be provided by the Company that is substantially similar to the sample form
attached hereto as Appendix A (“Release”), and further provided that Executive
remains in compliance with Executive’s continuing obligations under paragraphs 6
and 7 of this Agreement, Executive will be entitled to the following: (a)
payment of Executive’s Base Salary (as defined below) under Section 3(a) at the
rate in effect on the date of termination of employment for a period of twelve
(12) months (the “Severance Period”); and (b) if Executive timely elects
continuation coverage under COBRA, payment of insurance premiums in order to
continue Executive’s then-existing health insurance coverage for a period of
eighteen (18) months, or, at the Company’s option, payment to Executive as
additional severance pay in an amount equal to the premium payments for such
continuation coverage. The health insurance continuation (or equivalent payment
as additional severance) shall be at the Company’s expense, but shall in all
events terminate on the date Executive becomes eligible for health insurance
coverage under the medical plan of a new employer.

 



- 2 -

 

 

(iv)              Executive may terminate Executive’s employment for any reason
or no reason upon at least thirty (30) days’ written notice to the Company;
provided, however, that following such notice of termination, the Company may,
at its option, select a shorter notice period and earlier termination date than
Executive provided, without incurring liability hereunder or changing the nature
of Executive’s termination.

 

(v)               Except as provided in subparagraph 2(b)(iii), in the event of
termination of employment for any reason, Executive (or Executive’s estate, as
applicable) shall be entitled to no payments or benefits following the date of
termination other than payment of (i) accrued but unpaid Base Salary earned
through the termination date; (ii) the unpaid portion of incentive compensation,
if any, earned by Executive with respect to the calendar year preceding the
calendar year in which the date of termination occurs, subject to the terms and
conditions of any plan governing such incentive compensation; (iii) expenses
reimbursable under Section 5 incurred but not yet reimbursed to Executive prior
to the termination date; and (iv) any vested benefits or amounts through the
date of termination due and owing to Executive under the terms of any plan,
program, or arrangement of the Company, less any amounts then owed by Executive
to the Company. For the avoidance of doubt, if Executive’s employment shall
terminate as a result of Executive’s death or Disability pursuant to Section
2(b)(i), pursuant to Section 2(b)(ii) for Cause, or pursuant to Section 2(b)(iv)
for Executive’s resignation from the Company without Good Reason or for no
reason, then Executive shall not be entitled to any payments or benefits, except
for those payments and benefits provided in clauses (i), (ii), (iii) and (iv) of
this Section 2(b)(v).

 

(vi)              Executive may terminate Executive’s employment for Good
Reason. “Good Reason” means, unless otherwise consented to by Executive, any
action taken by the Company that causes (i) a material breach of this Agreement,
(ii) the material diminution of Executive’s duties, (iii) a material decrease in
Base Salary or (iv) any relocation of Executive’s principal office to a location
more than fifty (50) miles from Executive’s then current office. Before
resigning for Good Reason, Executive shall provide written notice to the Company
of the ground giving rise to Good Reason. The notice shall be provided within
sixty (60) days of the occurrence of the event giving rise to Good Reason. The
Company shall then have thirty (30) days within which to cure such event. If the
Company fails to cure, Executive shall have the right to resign for Good Reason,
provided the resignation occurs no later than one hundred and twenty (120) days
from the date of the occurrence of the event giving rise to Good Reason.

 

(c)            Amounts payable under this Agreement that are subject to
Executive’s execution of the Release shall commence on the sixtieth day after
Executive’s separation from service. Executive shall not be entitled to any such
payments unless Executive executes the Release within forty-five days of the
later of the date Executive receives the Release or Executive’s separation from
service, and does not revoke the Release; provided, however, that in no event
shall the Company provide such Release to Executive later than five (5) business
days after Executive’s separation from service. Any amounts payable under this
Agreement as an uninterrupted continuation of Executive’s Base Salary or health
insurance coverage that are delayed pending Executive’s execution of a Release
shall be paid in an aggregate lump sum upon such sixtieth day; provided,
however, that Executive shall be responsible for paying any premiums that are
due and necessary for the continuation of Executive’s health insurance coverage
prior to such sixtieth day, subject to reimbursement of such amounts to
Executive by the Company upon the lapse of such sixty-day period. In the event
Executive commits a material breach of Section 6 or Section 7 that, in the sole
discretion of the CEO or his or her designee, is not capable of cure, or is not
cured by Executive within thirty (30) days after notice thereof to Executive,
then, without limiting the availability to the Company of any other relief or
remedy, Executive shall no longer be entitled to any severance compensation or
benefits provided for above in subparagraph 2(b)(iii) that have not yet been
paid, and shall be required to repay to the Company any amounts theretofore paid
under such subsection.

 



- 3 -

 

 

(d)            Prior to and following any termination of employment, (i)
Executive shall not disparage the professional or personal reputation of the
Company, its Subsidiaries and affiliates or any of their officers, shareholders,
directors, management, or employees or any products or services of the Company,
its Subsidiaries and affiliates (other than good faith statements made in the
performance of Executive’s duties during Executive’s employment); and (ii) the
Board shall not disparage the professional or personal reputation of Executive
(other than good faith statements made during Executive’s employment). Nothing
in this paragraph shall preclude any party from making truthful statements that
are reasonably necessary to comply with applicable law, regulation or legal
process, or to defend or enforce a party’s rights under this Agreement.

 

(e)            In event of termination of Executive’s employment for any reason,
Executive shall be deemed to have resigned from each position Executive holds as
an officer or director of the Company and any Subsidiary or affiliate of the
Company effective as of no later than the termination date.

 

3.              Compensation.

 

(a)            Salary. Beginning on the Effective Date, Executive’s annual base
salary (“Base Salary”) shall be three hundred two thousand six hundred
seventy-nine dollars ($302,679), payable in accordance with the Company’s
generally applicable payroll practices and subject to any payroll or other
deductions required by law, government or court order, or by agreement with, or
consent of, Executive. The Base Salary may be increased from time to time in the
discretion of the Board or the CEO or his or her designee.

 

(b)            Incentive Compensation. Executive shall continue to be eligible
to participate in the incentive compensation plans the Company may implement
from time to time. The target bonus amounts and performance targets for
Executive shall be established at the same time such amounts and targets are
established for other executive officers of the Company, shall be as determined
by the Board, and shall be payable only upon the Company’s achievement of
established targets as determined by the Board. Notwithstanding the foregoing,
the Company and Executive agree that Executive’s target annual bonus will equal
forty percent (40%) of Executive’s Base Salary.

 

(c)            Performance Bonus. Executive shall be eligible to receive a bonus
in the amount of seventy-five thousand dollars ($75,000) (“Performance Bonus”),
subject to the Company’s generally applicable payroll practices and any payroll
or other deductions required by law, upon the earlier to occur of the following:
(i) the filing of the Company’s first quarterly public company financial
statement during calendar year 2020, (ii) the date the Board makes a
determination to terminate the pursuit of the filing of a registration statement
on Form S-1 during calendar year 2020, or (iii) December 31, 2020. Payment of
the Performance Bonus by the Company is to occur no later than thirty (30) days
from the date of the event giving rise to the obligation for such Performance
Bonus. Executive must remain actively employed and in compliance with the
Company’s policies and directives concerning job performance and conduct to
receive the Performance Bonus.

 

(d)            Early Termination. Within six (6) months of (i) the timely filing
of the Company’s first quarterly public company financial statement during
calendar year 2020, (ii) the date the Board makes a determination to terminate
the pursuit of the filing of a registration statement on Form S-1 during
calendar year 2020, or (iii) December 31, 2020, the Company and Executive may
mutually agree that Executive and the Company should terminate this Agreement
and Executive would be entitled to the severance payments and benefits set forth
in Section 2(b)(iii), subject to the terms and conditions of that section.

 



- 4 -

 

 

(e)            Executive MBA. The Company agrees to reimburse Executive for a
maximum of $75,000 in tuition and tuition related expenses for an accredited
executive master’s degree in business administration (“EMBA”) program located in
the United States. Executive shall submit (i) tuition costs to the Company for
approval prior to incurring these expenses and (ii) any tuition-related
expenses, including books and travel, after they have been incurred in
accordance with the Company’s expense reimbursement policy. To the extent such
reimbursement is determined to be treated as taxable compensation to the
Executive, the Company shall reimburse Executive or pay such amounts directly
(through payroll gross up). If Executive voluntarily terminates this Agreement
within one (1) year from completion of the EMBA, Executive shall reimburse the
Company for the $75,000 in its entirety (excluding any payroll tax payments or
reimbursements) within forty-five (45) days of such termination and Executive
authorizes the Company to deduct (in compliance with federal and state laws)
from any amounts then owed to Executive by the Company, all amounts owed to the
Company under this Section (3)(e).

 

4.              Vacation and Executive Benefits.

 

(a)            Executive shall be entitled to paid time off (“PTO”) in
accordance with the Company’s standard PTO policy, as well as five (5) days PTO
in addition to what is provided under the Company’s standard PTO policy;
provided, that Executive will use Executive’s reasonable discretion, taking into
account the Company’s needs, when determining the time to take vacation.

 

(b)            Executive shall be entitled to participate in the same manner and
under the same terms and conditions as similarly-situated executives of the
Company, in the Company’s medical insurance, retirement plans, and other fringe
benefit programs, including, for the avoidance of doubt, any group life and/or
long-term disability insurance plans or programs adopted by the Company after
the Effective Date, with Executive's rights and responsibilities under these
programs governed by the terms of those plans and programs as they may be in
effect and modified from time-to-time.

 

5.              Expenses. The Company shall reimburse Executive for all
reasonable and substantiated ordinary and necessary business expenses incurred
in performing Executive’s duties under this Agreement, provided that Executive
shall comply with all Company requirements relating to the submission and
documentation of such expenses.

 

6.              Loyalty, Best Efforts, Non-Competition, Non-Solicitation.

 

(a)            Executive will, while employed by the Company, devote all of
Executive’s full time and best efforts and, during work hours, all of
Executive’s attention, to the business of the Company, its Subsidiaries and
affiliates and to the performance of Executive’s duties. Further, Executive will
not, without the advance, written permission of the CEO or his or her designee,
engage in any activity that would in any way or to any extent, interfere with
the performance of Executive’s duties, including, without limitation, engaging
to any extent in any other employment or occupation, whether or not for
compensation, or undertaking any financial or other investment.

 

(b)            Executive hereby agrees that during Executive’s employment with
the Company and for the period of twelve (12) months after termination of
employment for any reason (the “Restricted Period”), Executive will not, without
the advance, written permission of the CEO or his or her designee, engage in
Competition (as defined below) with the Company. Executive shall be deemed to be
engaging in “Competition” if Executive (A) engages anywhere within the United
States of America or any other place where the Company, its Subsidiaries or
affiliates are engaged during Executive’s employment or actively preparing to be
engaged in business (the “Restricted Territory”), in any business in which the
Company, any of its Subsidiaries or affiliates is engaged or has invested
material funds in development at the time of such termination of employment,
and/or (B) owns, in whole or in part, is employed by, provides financing to,
consults with or otherwise renders services to any person or entity who is
engaged in any business (or proposes to engage in any business) in which the
Company, any of its Subsidiaries or affiliates is engaged or has invested
material funds in development at the time of such termination of employment
anywhere within the Restricted Territory (for avoidance of doubt, such persons
or entities include, but are not limited to, any of the following entities or
their successors: Thomson Reuters, CCH/Wolters Kluwer, Avalara, Longview
Solutions, MLM CorpTax, Taxware). Notwithstanding anything herein to the
contrary, Executive may make passive investments in any enterprise the shares of
which are publicly traded if such investment constitutes less than two percent
(2%) of the equity of such enterprise.

 



- 5 -

 

 

(c)            During the Restricted Period, Executive will not, directly or
indirectly, (i) hire or assist any other person or entity to hire any current or
former employee of the Company, its Subsidiaries or its affiliates, or (ii)
recruit, solicit or induce, or assist any other person or entity to recruit,
solicit or induce, any current or former employee to leave the employment of the
Company, its Subsidiaries or its affiliates. For purposes of this subparagraph
(c), “former employee” shall mean an individual who was employed by the Company,
any of its Subsidiaries or any of its affiliates at any time within the twelve
months prior to this prohibited activity.

 

(d)            During the Restricted Period, Executive will not, directly or
indirectly, solicit, induce, or attempt to induce any customer, client, or
prospect of the Company, its Subsidiaries or its affiliates, to stop doing
business in whole or in part with or through the Company, its Subsidiaries or
affiliates, or to do business with any person or entity that competes with the
Company. For the purposes of this subparagraph (d), “prospect” means any person
or entity which the Company, its Subsidiaries or its affiliates had solicited
for business within one year prior to the termination of Executive’s employment.

 

(e)            During the Restricted Period, Executive will promptly disclose to
the Company any and all direct contacts, solicitations, inquiries or other
actual or potential business opportunities of which Executive may become aware
and which relate to the business of the Company or any of its Subsidiaries or
affiliates; provided, however, that the disclosure obligation under this
paragraph shall apply only to such contacts, solicitations, inquiries, and
opportunities of which Executive became aware during Executive’s employment with
the Company.

 

(f)             Executive acknowledges and agrees that the restrictions imposed
by this Paragraph 6 are a condition of Executive’s employment with the Company;
are fair and reasonably required for the protection of the Company; and will not
preclude Executive from becoming gainfully employed following the termination of
employment with the Company, regardless of reason. Executive further
acknowledges and agrees that Executive provides and/or will provide unique
services to the Company and that this Agreement has unique, substantial, and
immeasurable value to the Company. If the Company seeks enforcement based on a
breach of the provisions of this Section 6, the Company shall be entitled to
reimbursement for the reasonable attorney’s fees and expenses incurred by the
Company in that effort if the Company prevails in whole or in substantial part
in its action. In the event of any breach of subparagraphs (b) through (e)
above, the time periods set forth in those paragraphs shall be extended by the
length of time Executive is in breach. In the event that the provisions of this
Paragraph 6 should ever be deemed to exceed the limitations permitted by
applicable laws, Executive and the Company agree that such provisions shall be
reformed to the maximum limitations permitted by the applicable laws.

 



- 6 -

 

 

7.              Confidentiality and Ownership of Documents, Methods and
Information.

 

(a)            Executive agrees that, both during employment with the Company
and thereafter, Executive will treat the business affairs of the Company, its
Subsidiaries and its affiliates as confidential and will not discuss or disclose
any Confidential Information (as hereafter defined) of the Company, its
Subsidiaries or its affiliates with or to any third party, except (i) as
required in connection with the performance of duties on behalf of the Company
or (ii) as authorized in advance by the CEO or his or her designee, and in each
such case only after ensuring that the recipient has agreed in writing to
appropriate confidentiality obligations, unless Executive has been otherwise
instructed by the CEO or his or her designee. Further, Executive shall take
reasonable steps and security precautions to prevent the unauthorized disclosure
of Confidential Information and all components thereof, and to maintain the
confidentiality of the Company’s intellectual property. Notwithstanding the
foregoing, Executive may disclose Confidential Information to the extent
required by law or regulation; provided that Executive promptly notifies the
Company of the disclosure request and, at the Company’s request, provides
reasonable assistance in any effort to prevent or limit such disclosure.

 

(b)            Executive agrees that all Confidential Information, Documents,
materials, business methods and other information created by, disclosed to or
otherwise acquired by Executive in the course of employment with the Company
(collectively, “Works”) are and remain the exclusive property of the Company and
are “works made for hire” for the Company under the copyright laws; that
Executive will not retain, copy or otherwise appropriate any Work for
Executive’s own use or purposes or the use or purposes of any third party and
that, upon the termination of employment, Executive will return all Works,
including all copies or multiple versions thereof, to the Company and, in the
case of Confidential Information, will destroy all electronic versions Executive
may have on any device in Executive’s possession or under Executive’s control
and in any format or media, and all excerpts and references that may be in any
items Executive may have created, and, to the extent that Executive is not able
to destroy all such copies, excerpts and references shall continue to hold them
as the confidential and proprietary property of the Company and not disclose
them or use them for any purpose. Further, in return for good and valuable
consideration including Executive’s employment relationship with the Company,
Executive hereby assigns to the Company Executive’s entire right, title and
interest in and to all Works. Executive also agrees, at the Company’s request
and expense, to execute specific assignments to the Works, and execute,
acknowledge and deliver such other documents and take such further action as the
Company may require, at any time during or subsequent to the period of
Executive’s employment with the Company, to vest title in such Works in the
Company and to obtain and defend copyright registrations in any and all
countries. In addition, all inventions conceived and/or reduced to practice
during Executive’s employment with the Company and which relate to the business
of the Company are hereby assigned to the Company, in return for good and
valuable consideration including Executive’s employment relationship with the
Company. Executive agrees, at the Company’s request and expense, to execute
specific assignments to any inventions and to execute, acknowledge and deliver
such other documents and take such further action as the Company may require, at
any time during or subsequent to the period of Executive’s employment with the
Company, to vest title in all such inventions in the Company in any and all
countries; to obtain patents covering such inventions in any and all countries;
and to vest title in such patents in the Company. Executive also agrees that an
invention disclosed by Executive to a third person or described in a patent
application filed by or on Executive’s behalf within twelve months following
termination of Executive’s employment with the Company for any reason shall be
presumed to have been conceived or made by Executive during the period of
employment, unless proved to have been conceived or made by Executive following
the termination of Executive’s employment with the Company. Executive hereby
assigns Executive’s entire right, title and interest in and to such inventions
to the Company, and agrees to execute and deliver any documents or take any such
actions as requested by the Company to vest title in such inventions exclusively
in the Company.

 



- 7 -

 

 

(c)            Executive is hereby notified that the requirements of paragraph
(b) above do not apply to an invention for which no equipment, supplies,
facility or Confidential Information of the Company was used and which was
developed entirely on Executive’s own time, unless (i) the invention relates to
(A) the business of the Company, its Subsidiaries or its affiliates, or (B) the
Company’s actual or demonstrably anticipated research or development, or (ii)
the invention results from any work performed by Executive for the Company.

 

(d)            For purposes of this Agreement the term “Document” shall include
correspondence, email, other written communications, data processing and storage
units, computer software, tapes, contracts, agreements, notes, memoranda,
telephone messages, analyses, projections, indices, work papers, studies,
surveys, diaries, calendars, films, photographs, minutes of meetings, management
or sales proposals, operations manuals or any other writing, including copies of
any of the foregoing, in any format or media, past, current or future,
including, without limitation, written, printed, typed, recorded or graphic
matter or electronic media, however produced or reproduced. For the purposes of
this Agreement the term “Confidential Information” means information (i)
developed by, disclosed to or known by Executive as a consequence of Executive’s
employment with the Company, (ii) not generally known to others outside the
Company, and (iii) which relates to the business of the Company, its
Subsidiaries and its affiliates. Confidential Information includes but is not
limited to the trade secrets, equipment, equipment configuration, research,
development efforts, methodologies, testing, engineering, manufacturing,
marketing, sales, finances, operations, processes, formulas, methods,
techniques, devices, software programs, projections, strategies and plans,
personnel information, and customer information, including customer needs,
contacts, particular projects, lists, and pricing of the Company, its
Subsidiaries and its affiliates. Confidential Information shall not include any
information which has been published in a form generally available to the public
prior to the date upon which Executive either wrongfully discloses or proposes
to disclose such information.

 

(e)            Notwithstanding anything to the contrary herein, nothing in this
Agreement is intended to or will be used by the Company in any way to prohibit
Executive from reporting possible violations of federal law or regulation to any
United States governmental agency or entity in accordance with the provisions of
and rules promulgated under Section 21F of the Securities Exchange Act of 1934
or Section 806 of the Sarbanes-Oxley Act of 2002, or any other whistleblower
protection provisions of state or federal law or regulation (including the right
to receive an award for information provided to any such government agencies).
Furthermore, in accordance with 18 U.S.C. § 1833, notwithstanding anything to
the contrary in this Agreement: (A) Executive shall not be in breach of this
Agreement and shall not be held criminally or civilly liable under any federal
or state trade secret law (x) for the disclosure of a trade secret that is made
in confidence to a federal, state, or local government official or to an
attorney solely for the purpose of reporting or investigating a suspected
violation of law, or (y) for the disclosure of a trade secret that is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal; and (B) if Executive files a lawsuit for retaliation
by the Company for reporting a suspected violation of law, Executive may
disclose the trade secret to Executive’s attorney, and may use the trade secret
information in the court proceeding, if Executive files any document containing
the trade secret under seal, and does not disclose the trade secret, except
pursuant to court order.

 

8.              Conflict of Interest; Avoiding the Appearance of Impropriety.
Executive agrees that Executive’s duty of loyalty to the Company requires both
complete fidelity to the interests of the Company in fact and the avoidance of
any appearance of impropriety, favoritism, personal benefit or aggrandizement or
confusion between Executive’s personal and business activities. Executive
further agrees that Executive’s conduct must be consistent with the Company’s
Code of Conduct. To that end, while an executive officer of the Company,
Executive shall not, without the advance, written approval of the CEO or his or
her designee:

 

(a)            accept gifts, gratuities or favors of more than nominal value
from any person or organization doing business or seeking to do business with
the Company, its Subsidiaries or its affiliates, or from any employee of the
Company with whom Executive has a direct or indirect reporting relationship;

 



- 8 -

 

 

(b)            offer or provide any gift, gratuity or favor of more than nominal
value to any person or organization with whom or which the Company, any of its
Subsidiaries or any of its affiliates is doing business or seeking to do
business or take any other action in respect of such person or organization,
specifically including but not limited to, any public entity, officer thereof or
federal, state or local government employee or officeholder, suggestive of any
intent or effort to influence such individual or organization in the performance
of their or its duties; or

 

(c)            make use of Executive’s job title or affiliation with the Company
in connection with participation in outside organizations (with the exception of
professional and industry organizations relating to Executive’s job duties) or
support of political, legal or other causes or organizations.

 

9.              Injunctive Relief. Subject to the provisions of Paragraph 10,
the Company will, in addition to other remedies provided by law, have the right
to injunctive relief in court to the extent such relief may be available at law
or in equity. Executive acknowledges that any breach or threatened breach of the
provisions of this Agreement, including but not limited to the provisions of
Paragraphs 6 and 7, will cause irreparable damage to the Company for which
monetary damages will not provide an adequate remedy. Nothing contained herein
will be construed as prohibiting the parties from pursuing any other remedies
available to them for such breach or threatened breach, including any recovery
of damages.

 

10.            Dispute Resolution. With the specific exception only of the
Company’s right at any time to seek equitable relief to enforce the provisions
of Paragraphs 6 and 7 of this Agreement in the courts, in the event of any
dispute between the Company and Executive, whether arising out of or relating to
this Agreement, the breach of this Agreement, or Executive’s employment with the
Company, Executive and the Company hereby agree that, after making a good-faith
effort to resolve any dispute, such dispute shall be resolved by final and
binding arbitration in Chester County, Pennsylvania, administered by the
American Arbitration Association (“AAA”) in accordance with its Commercial
Arbitration Rules then in effect, and judgment on the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof, subject to
the provisions of subparagraph 16(b). Any arbitration shall be held before a
single arbitrator who shall be selected by mutual agreement of the Company and
Executive, unless the parties are unable to agree to an arbitrator, in which
case the arbitrator will be selected under the procedures of the AAA. The
arbitrator shall have the authority to award any remedy or relief that a court
of competent jurisdiction could order or grant, including, without limitation,
the issuance of an injunction, and the parties hereby agree to the emergency
procedures of the AAA. Issues of arbitrability are to be decided by the
arbitrator. A demand for arbitration under this paragraph must be made in
writing to the other party within the time limit set by law for bringing that
claim in court, or that claim shall be forever barred. The prevailing party
shall be entitled to an award which shall include all costs of arbitration,
including reasonable attorneys’ fees, unless the arbitrator determines that to
do so would be inconsistent with applicable law.

 

11.            Notice. Any notice, demand, or other communication required to be
given pursuant to the provisions of this Agreement shall be in writing and shall
be personally delivered to the other party in person or at their place of
business or to Executive at Executive’s residence, delivered by a nationally
recognized overnight delivery service, or sent by certified mail, email or other
electronic means, return receipt requested, postage prepaid (as applicable),
addressed to the respective addresses last given by each party to the other, and
such notice shall be deemed to have been given upon personal delivery, if
personally delivered, as of the close of the third business day following the
date of mailing if mailed (except that notice of change of address shall be
effective only upon receipt), or on the next business day in the case of
overnight delivery service, email or other electronic means. Any notice to the
Company shall be addressed to the attention of the General Counsel.

 



- 9 -

 

 

12.            Entire Agreement; Modification. This Agreement represents the
entire agreement between the parties with respect to its subject matter and
supersedes all prior agreements and understandings, oral or written, between
them, with respect to its subject matter, including the Prior Agreement. This
Agreement may not be modified or amended except by a writing signed by both
parties; provided, however, that this paragraph shall not limit the right of the
Company to promulgate nor excuse Executive from compliance with, such workplace
rules, policies and procedures as it may, from time-to-time, deem appropriate or
to alter, amend, modify or terminate any employee benefit plan (whether or not
referenced in this Agreement) in accordance with the terms of such plan.

 

13.            Successors and Assigns. This Agreement shall inure to the benefit
of the Company’s successors and permitted assigns. Executive’s rights and
obligations under this Agreement are personal and not assignable or delegable by
Executive in any manner or to any extent. Executive agrees that the Company can
assign this Agreement to an entity that is a successor to the Company by
statutory merger or otherwise, or that has purchased substantially all of the
assets of the Company, without the consent or approval of Executive. As used in
this Agreement, the term “Company” shall include any successor to the Company’s
business and/or assets which assumes and agrees to perform this Agreement by
operation of law or otherwise.

 

14.            Termination and Survivability. This Agreement shall terminate
upon the termination of Executive’s employment with the Company; provided,
however, that the provisions of Paragraphs 2 and 6 through 20 shall survive the
termination and any expiration of the Agreement.

 

15.            Waiver. The waiver by any party of a breach of any provision of
this Agreement by any other party shall not operate or be construed as a waiver
of any subsequent breach.

 

16.            Governing Law; Choice of Forum.

 

(a)            This Agreement shall be construed and enforced in accordance with
the laws of the Commonwealth of Pennsylvania (and United States federal law, to
the extent applicable), without giving effect to otherwise applicable principles
of conflicts of law.

 

(b)            Without limiting in any way the Company’s right to enforce the
provisions of Paragraphs 6, 7 & 8 of this Agreement, any action to enforce the
decision or award of the arbitrator under Paragraph 10 hereof may be brought and
maintained only in the Court of Common Pleas of Chester County, Pennsylvania or
the United States District Court for the Eastern District of Pennsylvania (to
the extent that the latter court may have jurisdiction over the subject matter).

 

17.            Headings. The headings used herein are for convenience of
reference only and shall not affect the interpretation of any term or provision
hereof.

 

18.            Severability. If any provision of this Agreement shall be found
invalid or unenforceable for any reason, in whole or in part, then such
provision shall be deemed modified, restricted, or reformulated to the extent
and in the manner necessary to render the same valid and enforceable, or shall
be deemed excised from this Agreement, as the case may require, and this
Agreement shall be construed and enforced to the maximum extent permitted by
law, as if such provision had been originally incorporated herein as so
modified, restricted, or reformulated or as if such provision had not been
originally incorporated herein, as the case may be.

 



- 10 -

 

 

19.            Withholding. All Base Salary, incentive compensation, expense
reimbursements, severance pay, and other payments made by the Company to
Executive under this Agreement shall be subject to customary withholding for
applicable federal, state and local taxes, FICA and other amounts required by
applicable law.

 

20.            Internal Revenue Code Section 409A.

 

(a)            This Agreement is intended to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and the corresponding
regulations, and the payments and benefits provided hereunder are intended to
qualify for any applicable exemptions from the definition of deferred
compensation under Code Section 409A. To the maximum extent permitted, the
parties agree that (i) this Agreement shall be interpreted as being in
compliance with Code Section 409A, and (ii) the payments and benefits will be
reported to the Internal Revenue Service as being in compliance with Code
Section 409A. For purposes of Code Section 409A, each payment made under this
Agreement shall be treated as a separate payment. Severance benefits under this
Agreement are intended to be exempt from Code Section 409A under the “short term
deferral” exemption, to the extent applicable. A portion, the amount of which to
be determined in accordance with Treas. Reg. § 1.409A-1(b)(9)(iii), of any
additional monthly severance compensation under this Agreement shall be
considered payments under a “separation pay plan” under Code Section 409A. In no
event may Executive designate, directly or indirectly, the calendar year of
payment.

 

(b)            Notwithstanding anything in this Agreement to the contrary, to
the extent required by Code Section 409A if Executive is considered a “specified
employee” for purposes of Code Section 409A, and if the payment of any amounts
under this Agreement is required to be delayed for a period of six months after
“separation from service” pursuant to Code Section 409A, payment of such amounts
shall be delayed as required by Code Section 409A and the accumulated amounts
shall be paid in a single lump sum within five days after the end of the
six-month period. If Executive dies during the postponement period prior to the
payment of benefits, amounts withheld on account of Code Section 409A shall be
paid to the personal representative of Executive’s estate within sixty days
after the date of Executive’s death.

 

(c)            For purposes of this Agreement, “separation from service” shall
mean Executive’s separation from service with the Company and its affiliates
within the meaning of Treas. Reg. Section 1.409A-1(h).

 

(d)            In the case of any in-kind benefits or any expenses eligible for
reimbursement provided hereunder that are subject to Code Section 409A, (i) the
benefits provided or the amount of expenses eligible for reimbursement during
any calendar year shall not affect the benefits provided or expenses eligible
for reimbursement in any other calendar year, except as provided in Treas. Reg.
§ 1.409A-3(i)(1)(iv)(B), and (ii) the reimbursement of an eligible expense shall
be made as soon as possible after Executive requests such reimbursement, but not
later than December 31 following the calendar year in which the expense was
incurred.

 

(e)            Executive’s right to receive any installment payments of deferred
compensation shall be treated as a right to receive a series of separate
payments and, accordingly, each such installment payment shall at all times be
considered a separate and distinct payment as permitted under Code Section 409A.
Except as otherwise permitted under Code Section 409A, no payment to you shall
be accelerated or deferred unless such acceleration or deferral would not result
in additional tax or interest pursuant to Code Section 409A.

 



- 11 -

 

 

21.            Counterparts. This Agreement may be executed in counterparts with
the same effect as if the parties executing the counterparts all had executed
one counterpart as of the date hereof. All such counterparts taken together
shall be deemed the original Agreement.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day,
month and year first above written.

 



EXECUTIVE:   VERTEX, INC.       /s/ Lisa A. Butler   By: /s/ David DeStefano
Lisa A. Butler           July 20, 2020     July 20, 2020 Date     Date

 



- 12 -

 



 

APPENDIX A

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

SEPARATION AGREEMENT AND RELEASE

 

This confidential Separation Agreement and Release (“Agreement”) is entered into
by and between Vertex, Inc., a Delaware corporation (the “Company”) and
_____________ (hereinafter referred to as “you,” or “your”) to resolve any and
all disputes concerning your employment with the Company and your separation
from employment on ______________. The actual date of separation is referred to
herein as the “Separation Date.”

 

WHEREAS, you are employed by the Company as ___________________, pursuant to an
Employment Agreement dated _______________ (“Employment Agreement”);

 

WHEREAS, the Company has decided to terminate your employment without Cause or
you have decided to resign for Good Reason under the Employment Agreement,
entitling you to certain payments and benefits pursuant to paragraph 2(b)(iii)
thereunder (“Severance Benefits”), provided you first sign (and do not revoke)
this Agreement and are otherwise in compliance with the Employment Agreement;

 

NOW THEREFORE, in consideration of the mutual covenants, agreements, and
promises hereinafter set forth, and of other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, agree as follows:

 

1)             Consideration. On the eighth day after you execute this Agreement
(“Effective Date”), provided that you do not revoke this Agreement under
paragraph 6(e), the Company agrees to begin to provide you the Severance
Benefits as set forth in the Employment Agreement.

 

2)             Termination of Employment. You understand and agree that your
employment with the Company and any affiliates, including any positions on any
Company boards and committees, will terminate effective the Separation Date, and
such termination shall be deemed a resignation effective the Separation Date
from each position you hold as an officer or director of the Company and any
subsidiary or affiliate of the Company.

 

3)             No Additional Payments. You acknowledge and agree that you will
receive no additional payments or benefits other than as set forth herein or as
required by law.

 

4)             Release. In exchange for the promises herein which you
acknowledge as good and valuable consideration, and except as provided in
paragraph 5, you release and discharge the Company and its past, present and
future parents, divisions, subsidiaries, and affiliates, predecessors,
successors and assigns, and their past, present, and future officers, directors,
members, partners, attorneys, employees, independent contractors, agents,
clients, and representatives (“Released Parties”) from any and all actions,
causes of action, debts, dues, claims and demands of every name and nature,
without limitation, at law, in equity, or administrative, against the Released
Parties which you may have had, now have, or may have, by reason of any matter
or thing arising up to the date you execute this Agreement, including the ending
of your employment. Those claims and causes of action from which you release the
Released Parties include, but are not limited to, any known or unknown claim or
action sounding in tort, contract, or discrimination of any kind, any claim
arising under the Employment Agreement, and/or any cause of action arising under
federal, state or local constitution, statute or ordinance, including, but not
limited to, Title VII of the Civil Rights Act of 1964, as amended, the Age
Discrimination in Employment Act (including the Older Worker Benefit Protection
Act), as amended, the Americans With Disabilities Act, as amended, the Employee
Retirement Income Security Act, as amended, the Family and Medical Leave Act, as
amended, the Equal Pay Act, as amended, Section 1981 of the Civil Rights Act of
1866, as amended, the Worker Adjustment and Retraining Notification Act, as
amended, the Sarbanes Oxley Act of 2002, as amended, the Pennsylvania Human
Relations Act, as amended, the Pennsylvania Equal Pay Law, as amended, the
Pennsylvania Wage Payment and Collection Law, as amended, the Pennsylvania
Minimum Wage Act, as amended, and any other employee-protective law of any
jurisdiction that may apply, and/or any claim for attorneys’ fees or costs,
whether presently accrued, accruing to, or to accrue to you on account of,
arising out of, or in any way connected with any acts or activities by you or
the Released Parties arising up to the date you execute this Agreement. You
expressly acknowledge that no claim or cause of action against the Released
Parties from the beginning of time to the date you execute this Agreement (other
than as provided in paragraph 5) shall be deemed to be outside the scope of this
Agreement whether mentioned herein or not. You agree that this release should be
interpreted as broadly as possible to achieve your intention to waive, to the
maximum extent permitted by law, any and all claims against the Released
Parties. Excluded from the release set forth in this paragraph is any claim
which cannot be waived as a matter of law and your right to indemnification by
the Company or any of its affiliates pursuant to contract or applicable law.

 





 

 

5)             Rights and Claims Preserved. Nothing in this Agreement limits
your right, where applicable, to file or participate in an investigative
proceeding of any federal, state, or local governmental agency, including filing
a charge with the United States Equal Employment Opportunity Commission
(“EEOC”). To the extent permitted by law, you agree that if such an
administrative claim is made, you shall not be entitled to recover, accept, or
retain any individual monetary relief or other individual remedies with respect
to any matter covered by this Agreement. Nothing in this Agreement prevents you
from filing a lawsuit limited to challenging the validity of your waiver of
federal age discrimination claims under the Age Discrimination in Employment Act
and the Older Workers Benefit Protection Act.

 

6)             OWBPA. The release in paragraph 4 of this Agreement includes a
waiver of claims against the Released Parties under the Age Discrimination in
Employment Act (“ADEA”) and the Older Workers Benefit Protection Act (“OWBPA”).
Therefore, pursuant to the requirements of the ADEA and the OWBPA, you
specifically acknowledge that:

 

(a)you are and have been advised to consult with an attorney of your choosing
concerning the legal significance of this Agreement;

 

(b)this Agreement is written in a manner you understand;

 

(c)the consideration set forth in paragraph 1 of the Agreement is adequate and
sufficient for your entering into this Agreement and consists of benefits to
which you are not otherwise entitled;

 

(d)you have been afforded twenty-one (21) days to consider this Agreement before
signing it, although you may sign it at any time within those 21 days, and that
any changes to this Agreement subsequently agreed upon by the parties, whether
material or immaterial, do not restart this period for consideration; and

 

(e)you have been advised that during the seven (7) day period after you sign the
Agreement, you may revoke your acceptance of this Agreement by delivering
written notice to ________________________________, and that this Agreement
shall not become effective or enforceable until after the revocation period has
expired.

 



- 2 -

 

 

7)             No Admission of Wrongdoing. The Company denies any wrongdoing
whatsoever in connection with its dealings with you, including but not limited
to your employment and termination. It is expressly understood and agreed that
nothing contained in this Agreement shall constitute or be treated as an
admission of any wrongdoing or liability on the part of the Company.

 

8)             Non-Disclosure. The parties understand and agree that this
Agreement, and the matters discussed in negotiating its terms, are entirely
confidential. It is therefore expressly understood and agreed that neither party
will reveal, discuss, publish or in any way communicate any of the terms, amount
or fact of this Agreement to any person, organization or other entity, with the
exception of your immediate family members and professional representatives, or,
with respect to the Company, with the exception of its professional
representatives or as otherwise consistent with business need or necessity, or
with respect to both parties, in an action to enforce the Agreement’s terms,
unless required by subpoena or court order.

 

9)             Non-Disparagement. You agree that you will not disparage any of
the Released Parties or make or publish any communication that reflects
adversely upon any of them, consistent with paragraph 2(d) of the Employment
Agreement.

 

10)           No Filing of Claims. You represent that you have not filed, and to
the maximum extent permitted by law and except as provided in paragraph 5, you
agree that you will not file, any charge, complaint, lawsuit or claim
(collectively, “Claim”) with any administrative agency, federal, state or local
court (collectively, “Agency”) related in any way to your employment or the
separation of your employment with the Company. You further agree that you will
not accept, and will not be entitled to retain, any judgment, award, settlement
or other payment or other relief resulting from, or related to, any Claim filed
with any Agency related in any way to your employment with the Company or the
termination of your employment. Nothing in this Agreement prevents you from
filing for a state claim of unemployment compensation should you choose to do
so.

 

11)           No Voluntary Cooperation. Except as provided in paragraph 5,
and/or unless required to do so by court order or subpoena, you agree that you
will not (i) voluntarily make statements, take action, or give testimony adverse
or detrimental to the interests of the Company; or (ii) aid or assist in any
manner the efforts of any third party to sue or prosecute a claim against the
Company. Should you ever be required to give testimony concerning any matter
related to your employment with the Company, you agree to provide notice of such
compulsory process to _____________________________, within two (2) business
days of its receipt so that the Company may take appropriate measures to quash
or otherwise defend its interests.

 

12)           Cooperation with the Company. Upon request of the Company, you
agree to fully cooperate with the Company and to provide information and/or
testimony regarding any current or future litigation arising from actions or
events occurring during your employment with the Company.

 

13)           Reemployment. You agree that you will not seek reemployment with
the Company or any current or future parent, subsidiary, or affiliate, except at
the request of the Company.

 

14)           Return of Company Property. You agree that, as a condition
precedent to receiving any payment under this Agreement, you will by the
Separation Date return all property belonging to the Company, including, but not
limited to, corporate credit cards; keys and access cards; documents; tapes;
cell phones; computers, laptops, iPhone and other computer equipment and
software; and any and all confidential and proprietary information.

 



- 3 -

 

 

15)           Continuing Obligations. You acknowledge that you remain bound by
and affirm that you will comply with all continuing obligations under the
Employment Agreement, including, but not limited to, those set forth in
paragraphs 6 and 7 thereof (pertaining to non-competition, non-solicitation, and
confidentiality), and that such compliance is a condition of receipt of the
Severance Benefits. You affirm that you have not violated the terms of the
Employment Agreement during your employment with the Company.

 

16)           Return of Consideration in Event of Breach. You agree that receipt
of any consideration and all payments under this Agreement is contingent on your
full compliance with its terms and conditions. Should you breach any provision
of this Agreement (including but not limited to filing a lawsuit based upon any
claim covered by this Agreement (but excluding a lawsuit covered by paragraph 5
of this Agreement)) or any continuing obligation under the Employment Agreement,
the Company shall have the right to recover from you any Severance Benefits
already paid, and the Company shall no longer be obligated to provide you any
Severance Benefits otherwise due.

 

17)           Attorneys’ Fees and Jury Waiver. The prevailing party in an action
for breach of this Agreement (except for a lawsuit covered by paragraph 5) will
have its reasonable costs and attorneys’ fees paid for by the party found to
have breached. You and the Company hereby waive trial by jury as to any and all
litigation arising out of and/or relating to this Agreement.

 

18)           Arbitration. Any dispute, controversy, or difference arising out
of, or related to, this Agreement or your employment with the Company shall be
resolved by binding arbitration pursuant to paragraph 10 of the Employment
Agreement.

 

19)           Certification of Understanding and Competence. You acknowledge and
agree that (a) you have read this Agreement in its entirety; (b) you are
competent to understand, and do understand, the content and effect of this
Agreement; (c) by entering into this Agreement, you are releasing forever the
Released Parties from any claim or liability (including claims for attorney’s
fees and costs) arising from your employment with the Company; (d) you are
entering this Agreement of your own free will in exchange for the consideration
herein, which you agree is adequate and satisfactory; and (e) neither the
Company nor the Released Parties have made any representations to you concerning
the terms or effect of this Agreement, other than those contained in the
Agreement.

 

20)           Acknowledgments. You acknowledge and agree that (a) except for
amounts due under Section 2(b)(v) of the Employment Agreement, you are not owed
any wages by the Company for work performed, whether as wages or salary,
overtime, bonuses or commissions, or for accrued but unused paid time off, and
that you have been fully compensated for all hours worked; (b) you are not aware
of any factual basis for a claim that the Company has defrauded the government
of the United States or any state; (c) you have incurred no work related
injuries; (d) you have received all family or medical leave to which you were
entitled under the law; and (e) you have been and hereby are advised to consult
with legal counsel of your choice prior to execution and delivery of this
Agreement, and that you have done so or voluntarily elected not to do so.

 

21)           Ownership of Claims. You represent and warrant that you are the
sole and lawful owner of all rights, title and interest in and to all released
matters, claims and demands referred to herein. You further represent and
warrant that there has been no assignment or other transfer of any interest in
any such matters, claims or demands which you may have against the Released
Parties.

 

22)           Counterparts. This Agreement may be executed in separate
counterparts and by facsimile, and each such counterpart shall be deemed an
original with the same effect as if all parties had signed the same document.

 



- 4 -

 

 

23)           No Other Understandings. This Agreement, consisting of six (6)
pages, together with the Employment Agreement, constitutes the entire Agreement
between the parties with respect to its subject matter, and is binding upon and
shall inure to the benefit of the parties and their respective heirs, executors,
administrators, personal or legal representatives, successors and/or assigns.
This Agreement may be amended only by a written agreement signed by you and the
Company.

 

24)           Headings. The headings in this Agreement are for convenience only
and are not to be considered a construction of the provisions hereof.

 

25)           Severability and Governing Law. If any provision of this Agreement
is found to be invalid, unenforceable or void for any reason, such provision
shall be severed from the Agreement and shall not affect the validity or
enforceability of the remaining provisions. This Agreement shall be interpreted,
enforced and governed by the laws of the Commonwealth of Pennsylvania, without
regard to the conflicts of law provisions thereof.

 

26)           Acceptance of Agreement. As provided in paragraph 6(d), the
Company is providing you 21 days to consider whether to accept this Agreement
(although you may accept it at any time within those 21 days), after which time
the offer expires and is withdrawn if you have not yet accepted it. To accept
the Agreement, you must sign below and send it to __________________________.

 

 

Dated:           [NAME]           Dated:         [NAME]     [TITLE]     Vertex,
Inc.



 



- 5 -

 